Exhibit 10.5

BLACKBOARD, INC.

Amendment to Restricted Stock Unit Agreement

Granted Under the Amended and Restated 2004 Stock Incentive Plan

THIS AMENDMENT (the “Amendment”) is made between Blackboard, Inc., a Delaware
corporation (the “Company”), and Michael L. Chasen (the “Participant”) (the
Company and the Participant, collectively, the “Parties”), and amends the
Restricted Stock Unit Agreement dated October 15, 2009 (the “Agreement”) only
with respect to restricted stock units representing the right to receive Ninety
Seven Thousand One Hundred and Ninety (97,190) shares of common stock of the
Company (the “Modified RSUs”).

The Parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, agree as follows:

1. Upon consummation of the transactions (the “Merger”) contemplated by that
certain Agreement and Plan of Merger, dated as of June 30, 2011, as amended from
time to time, by and among Bulldog Holdings, LLC, a Delaware limited liability
company and wholly-owned subsidiary of Bulldog Super Holdco, Inc., f/k/a Bulldog
Super Holdco, LLC (“Bulldog Holdings”), Bulldog Acquisition Sub, Inc., a
Delaware corporation and wholly-owned subsidiary of Bulldog Holdings, and the
Company (the “Merger Agreement”), (i) the Modified RSUs shall represent the
right to receive Forty One Thousand Nine Hundred Twenty Two (41,922) shares of
Bulldog Super Holdco, Inc. common stock, par value $0.01 per share, and (ii) the
Participant shall execute a joinder to the Bulldog Super Holdco, Inc.
Stockholders Agreement.

2. Section 2.(a) of the Agreement is amended, with respect to the Modified RSUs,
in its entirety to read as follows:

“The RSUs shall vest in full on December 1, 2012 provided that the Participant
remains an Eligible Participant on December 1, 2012.”

3. Section 2.(b) of the Agreement is amended, with respect to the Modified RSUs,
in its entirety to read as follows:

“Notwithstanding the foregoing, the RSUs shall vest in full on the earlier of
(i) the occurrence of a Change in Control Event occurring on or after
November 1, 2011, provided that the Participant remains an Eligible Participant
on the closing date of such Change in Control Event, and (ii) the date the
Participant is terminated without Cause, resigns with Good Reason, dies or
incurs a Disability, in each case prior to December 1, 2012. The date upon which
the RSUs vest shall be referred to as the “Vesting Date.”



--------------------------------------------------------------------------------

4. To the extent that the Participant’s employment agreement would provide
otherwise with respect to this Amendment, the terms and conditions of this
Amendment shall be controlling.

5. This Amendment shall be effective upon consummation of the Merger. If the
Merger does not occur or the Merger Agreement is terminated in accordance with
the terms thereof, (i) this Amendment shall be void ab initio, (ii) all
restricted stock units held by the Participant shall remain outstanding in
accordance with the terms of the Agreement, and (iii) neither the Company,
Bulldog Super Holdco, Inc. nor any other person or entity shall have any
liability to the Participant pursuant to this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date indicated below.

Dated: October 4, 2011

 

BLACKBOARD, INC. By:  

/s/ Matthew Small

Name:   Matthew Small Title:   Chief Business Officer PARTICIPANT

/s/ Michael L. Chasen

Michael L. Chasen